Citation Nr: 1025661	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  09-14 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Evaluation of posttraumatic stress disorder (PTSD), rated as 
30 percent disabling prior to April 21, 2003.

2.  Evaluation of PTSD, rated as 70 percent disabling from April 
21, 2003 to February 12, 2008.

3.  Evaluation of PTSD, rated as 70 percent disabling from 
February 12, 2008.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T.S. Willie


INTRODUCTION

The appellant had active service from December 1968 to December 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.  

The appellant testified before the undersigned Veterans Law Judge 
via videoconferencing technology in August 2006.  A transcript of 
the hearing has been associated with the record.

When the appellant's appeal was before the Board in November 
2006, the Board determined that a 70 percent evaluation was 
warranted for the period from April 21, 2003.  It denied an 
evaluation in excess of 30 percent for the period prior to April 
21, 2003.  The appellant timely appealed the Board's decision to 
the Court of Appeals for Veterans Claims (Court).  In a May 2008 
Memorandum Decision, the Court vacated and remanded the appeal 
for further proceedings consistent with its decision.  This case 
was remanded by the Board for further development in October 
2008.  

The Board notes that, in a July 2009 rating decision, the 
appellant was granted compensation based on individual 
unemployability due to service-connected disabilities (TDIU), 
effective February 12, 2008.  As such, any TDIU claim that may 
have been raised by the facts on the record has been addressed by 
the RO.  



FINDINGS OF FACT

1.  Prior to April 21, 2003, the appellant's PTSD was manifested 
by rage/anger, flashbacks, memory problems, startle response, 
hyper alertness, intrusive thoughts, sleep problems, 
concentration problems, irritability, avoidance of crowds, 
depression and anxiety.  

2.  From April 21, 2003 to February 12, 2008, the appellant's 
PTSD was manifested by avoidance, nightmares, social withdrawal, 
occupational impairment, flashbacks, and hyper vigilance.

3.  From February 12, 2008, PTSD is manifested by total 
occupational impairment, social withdrawal, poor grooming, poor 
speech flow, and feelings of hopelessness.


CONCLUSIONS OF LAW

1.  Prior to April 21, 2003, the criteria for an evaluation 
higher than 30 percent disabling for PTSD had not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2009).

2.  From April 21, 2003 to February 12, 2008, the criteria for an 
evaluation higher than 70 percent disabling for PTSD had not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).

3.  From February 12, 2008, the criteria for an evaluation of 100 
percent disabling for PTSD has been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the 
pertinent implementing regulation, codified at 38 C.F.R. § 3.159 
(2009), provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement 
enunciated in Pelegrini applies equally to the initial 
disability-rating and effective-date elements of a service 
connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letter dated in 
February 2009.  The Board notes that the appellant is challenging 
the disability evaluation assigned following the grant of service 
connection.  In Dingess, the U.S. Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, supra. 
at 490-191.  Thus, VA's duty to notify in this case has been 
satisfied.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  In 
connection with the current appeal, appropriate examinations have 
been conducted and available service records have been obtained.  
We also note that the VA examination was adequate.  The examiner 
reviewed the history, established clinical findings and presented 
reasons for the opinions.  

As noted, the appellant's appeal was before the Board in November 
2006.  The Board determined that a 70 percent evaluation for PTSD 
was warranted for the period from April 21, 2003.  It denied an 
evaluation in excess of 30 percent for the period prior to April 
21, 2003.  In the May 2008 Memorandum Decision, the Court vacated 
and remanded the appeal for further proceedings consistent with 
its decision.  The Court determined that the November 2001 
written statement by the appellant constituted a notice of 
disagreement with respect to RO's October 2001 rating decision 
which granted service connection for PTSD and assigned a 30 
percent evaluation.  VA had previously treated the November 2001 
statement as a new claim for increase.  It was determined that 
the filing of the Notice of Disagreement placed the claim in 
appellate status and thus warranted a Statement of the Case 
regarding the initial evaluation of the appellant's PTSD.  
Furthermore, the Court noted the appellant's assertion that he 
was not afforded proper VCAA notice.  The Board notes that VCAA 
notice was sent to the appellant in February 2009 and a SOC was 
issued in September 2009.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim.  The evidence of record provides 
sufficient information to adequately evaluate the claim, and the 
Board is not aware of the existence of any additional relevant 
evidence which has not been obtained.  No further assistance to 
the appellant with the development of evidence is required. 38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the 
Board will address the merits of the claim. 


      Legal Criteria 

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.10 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that evaluation; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).

Separate evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations may be 
"staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged 
ratings are appropriate when the factual findings show distinct 
period where the service- connected disability exhibits symptoms 
that would warrant different ratings.); see also Fenderson v. 
West, 12 Vet. App. 119, 126 (2001).  A disability may require re-
evaluation in accordance with changes in a veteran's condition.  
It is thus essential, in determining the level of current 
impairment, that the disability be considered in the context of 
the entire recorded history.  38 C.F.R. § 4.1.  The AOJ has 
assigned a staged rating.  We agree.  

The Secretary, acting within his authority to adopt and apply a 
schedule of ratings, chose to create one general rating formula 
for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 
C.F.R. § 4.130.  By establishing one general formula to be used 
in rating more than 30 mental disorders, there can be no doubt 
that the Secretary anticipated that any list of symptoms 
justifying a particular rating would in many situations be either 
under- or over-inclusive.  The Secretary's use of the phrase 
"such symptoms as," followed by a list of examples, provides 
guidance as to the severity of symptoms contemplated for each 
rating, in addition to permitting consideration of other 
symptoms, particular to each veteran and disorder, and the effect 
of those symptoms on the claimant's social and work situation.  
Instead, the rating specialist is to consider all symptoms of a 
claimant's condition that affect the level of occupational and 
social impairment, including, if applicable, those identified in 
the DSM-IV.  See 38 C.F.R. § 4.126 .  If the evidence 
demonstrates that a claimant suffers symptoms or effects that 
cause occupational or social impairment equivalent to what would 
be caused by the symptoms listed in the diagnostic code, the 
appropriate, equivalent rating will be assigned.  Mauerhan v. 
Principi, 16 Vet. App. 436 (1992). 

The appellant's PTSD is evaluated pursuant 38 C.F.R. § 4.130 
Diagnostic Code 9411, and is subject to the criteria listed under 
the General Rating Formula for Mental Disorders.  The General 
Rating Formula provides a 10 percent evaluation for occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130 (2009).

The rating formula provides a 30 percent evaluation when there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, and recent events).

A 50 percent evaluation is warranted where there is occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment or abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining effective 
work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); inability to establish and maintain 
effective relationships. 

A 100 percent evaluation is indicated where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self of others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

The use of the term "such as" in the rating criteria demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular disability rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment, rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 C.F.R. § 
4.126.

In assessing the evidence of record, it is important to note that 
the GAF score is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 
4th ed. (DSM-IV) at 32).  A score of 31 to 40 is assigned where 
there is "Some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) OR 
major impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing at 
school). Id.  A score of 41-50 is assigned where there are, 
"Serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job)." Id.  A score of 51-60 is assigned where 
there are moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflict with peers or co- workers). Id.  A score of 61-70 is 
indicated where there are "Some mild symptoms (e.g., depressed 
mood and mild insomnia OR some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships." Id.

Analysis

Evaluation of PTSD prior to April 21, 2003

The appellant has appealed the denial of an evaluation higher 
than 30 percent disabling for PTSD prior to April 21, 2003.  The 
30 percent evaluation contemplates occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks.  
To warrant a higher evaluation the evidence must show 
occupational and social impairment with reduced reliability and 
productivity.  

The evidence shows that, in June 2000, PTSD related symptoms were 
noted to include rage/anger, flashbacks, memory problems, startle 
response, hyper alertness, intrusive thoughts, sleep problems, 
concentration problems, irritability, avoidance crowds, 
depression and anxiety.  In the July 2000 examination, it was 
noted that the appellant was married and that he lived with his 
wife and daughter.  At that time, he was employed as a machinist 
for the past 24 years.  Examination revealed that the appellant 
was alert and oriented in all spheres.  Speech was clear, 
coherent and goal directed.  Psychomotor activity was normal and 
affect was appropriate with an apprehensive mood.  It was noted 
that the appellant was self critical.  Memory was intact for 
recent and remote events.  He denied suicidal or homicidal 
ideation and there was no evidence of a thought disorder.  Also, 
his perception was without hallucinations, ideas of reference, 
thought insertion, or withdrawal.  Judgment was fair for standard 
situations.  Nightmares, flashbacks, avoidance, limited 
friendships, difficulty with anger, easily annoyed, sleep 
difficulties, and difficulty expressing feelings were noted.  
PTSD was diagnosed and a GAF score of 60 was assigned.  

The appellant was afforded a VA compensation and pension in April 
2001.  During this examination, it was noted that the appellant 
was employed as a machine operator and that he was married.  It 
was noted that it was more than 30 years since the appellant 
discharge from active combat service and over the years he 
described problems in various areas of life including 
interpersonally, socially, and occupationally.  The appellant 
related that he worked alone and preferred it that way, and that 
he had difficulty taking orders from others at times.  He denied 
any risk of job loss at that time.  He reported nightmares, 
anxiety, sleep problems and avoidance.  Although the appellant 
reported visiting his family, it was noted that he still had 
problems associating with others.  He denied unprovoked anger or 
hostility, suicidal or homicidal ideation, psychotic symptoms, 
obsessive-compulsive, and any problems maintaining personal 
hygiene and other basic activities of daily living.  Examination 
revealed clear speech but circumstantial at times.  Rate, volume, 
rhythm, and prosody of speech were within normal limits.  Mood 
was okay and thought content was non paranoid, non grandiose, non 
referential, non suicidal and non homicidal.  The appellant was 
alert and oriented and his cognitive function reflected his years 
of education.  The appellant was able to register, recall, 
attend, and concentrate during the examination.  PTSD was 
diagnosed and a GAF score of 58-62 was assigned.  The examiner 
related that the appellant's GAF score was reflective of moderate 
to mild symptoms.  The examiner noted that at times the 
appellant's symptoms are moderate causing moderate difficulty in 
functioning in terms of social, interpersonal, and psychological 
functioning.  However, the examiner related that at other times 
the appellant's symptoms are mild.  The examiner noted that the 
appellant had meaningful interpersonal relationships with his 
wife and children.  

In the December 2002 evaluation, the appellant reported financial 
struggles, concentration difficulties, memory problems, 
nightmares, sleep problems, startle, and re-experiencing.  He 
reported that recently it was hard for him to cope with life 
itself.  Examination revealed that the appellant was well groomed 
with adequate personal hygiene.  Speech was normal in process 
with mild latency, and mood was depressed.  He denied suicidal or 
homicidal ideation.  Thought process was goal directed, thought 
content was not delusional and there were no hallucinations or 
illusions.  The appellant was oriented times three and his 
short/long term memory were fairly intact.  There was some 
impairment in his immediate recall.  Insight into the nature of 
his illness and judgment were fairly intact.  PTSD was diagnosed 
and a GAF score of 55 to 60.  The examiner related that the 
appellant's symptoms include re-experiencing traumatic events, 
nightmares, flashbacks, depression, anxiety, avoidance, and 
hyperactive arousal symptoms. 

A January 2003 report from Dr. M. indicates that the appellant 
had shown fair progress, with improved sleep, lessening of anger, 
and reduction of alcohol consumption.  He noted that the 
appellant remained employed and involved in pro football social 
club in his community.  The diagnosis was PTSD and a GAF score of 
65 was assigned.

Based on a review of the evidence, the Board finds that an 
evaluation higher than 30 percent disabling for PTSD prior to 
April 21, 2003 is not warranted.  In this regard, the Board notes 
the record does not reflect symptoms of PTSD that more nearly 
approximate or equate to the criteria for a 50 percent rating.  
For example, there is little or no objective evidence of 
occupational and social impairment with reduced reliability and 
productivity for this period of time.  In this regard, the Board 
notes that during this period of time the appellant was married 
living with his wife and daughter.  He also remained employed as 
a machine operator.  Examination revealed that the appellant was 
oriented and he had fair judgment.  Although there was a notation 
of some impairment in his immediate recall, his short/long term 
memory was fairly intact.  Moreover, it was noted that he had 
meaningful relationships with his wife and daughter.  Although he 
reported limited friendships and avoidance of crowds, he also 
reported involvement in pro football social club in his 
community.  These findings justify an evaluation of 30 percent 
disabling and no more.  

Prior to April 21, 2003, there was no indication of occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory; impaired judgment or 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  Although there was a report that he could 
not cope at work, the record reflects that he remained employed 
and it was the judgment of the examiners.  The evidence 
demonstrates that the appellant had some social and occupational 
impairment attributable to his service-connected PTSD, however, 
his overall symptomatology was not consistent with the criteria 
for a 50 percent disability rating under Diagnostic Code 9411 for 
this period of time.  

The Board notes that the appellant is competent to report that 
his disability was worse during this period of time.  
Nevertheless, the more probative evidence shows that the 
appellant's disability was no more than 30 percent disabling for 
the period covered in this appeal.  The observation of the 
skilled professionals, consisting of a thorough compensation and 
pension examination and numerous reports of outpatient visits, 
are more probative than the appellant's own characterization of 
his disability.  Furthermore, while an examiner's classification 
of the level of a psychiatric impairment, by words or by a GAF 
score, is to be considered but is not determinative of the 
percentage disability rating to be assigned (38 C.F.R. § 4.126), 
it is notable that for the period considered in this appeal the 
appellant's GAF scores have ranged between 55 and 65, denoting 
mild to moderate impairment.  In the view of the Board, such a 
characterization of the PTSD is consistent with the assignment of 
a 30 percent rating.  

In short, prior to April 21, 2003, the appellant's symptoms were 
more characteristic of a disability picture that is contemplated 
by a 30 percent rating than that contemplated by a 50 percent 
rating under Diagnostic Code 9411.  For all the reasons set forth 
above, the preponderance of the evidence is against an evaluation 
higher than 30 percent disabling for PTSD prior to April 21, 
2003, and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).

Evaluation of PTSD after April 21, 2003 to February 12, 2008

The appellant was granted service connection for PTSD in an 
October 2001 rating decision.  In May 2005, the RO increased the 
appellant's PTSD from 30 percent disabling to 50 percent 
disabling, effective April 21, 2003.  In a November 2006 
decision, the Board determined that a 70 percent evaluation for 
PTSD was warranted for the period from April 21, 2003.  The 
appellant timely appealed the Board's decision to the Court.  In 
a May 2008 Memorandum Decision, the Court vacated and remanded 
the appeal for further proceedings consistent with its decision.  
The appellant contends that his disability is more severe than 
evaluated.  

The 70 percent evaluation contemplates occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood.  To warrant a 
higher evaluation the evidence must show total occupational and 
social impairment.  The evidence shows that, in April 2003, the 
appellant reported anger problems on a regular basis since his 
time in service.  He stated that he had episodes of anger that 
prompted him to leave his environment approximately three times 
per week.  He complained of sleep disturbance, with nightmares 
and panic attacks two to three times each night.  He related that 
he had experienced a great deal of depression since his military 
service.  He noted that he avoided crowds and that he avoided 
attempts to make any new friends.  The diagnoses were PTSD, major 
depression, and panic disorder.  A GAF score of 48 was assigned.  

A July 2003 statement from the appellant indicates that he had a 
room in his home where he spent most of his time, even though he 
tried to be more social.  He related that since service he has 
been nervous and has had sleep disturbstances.  He further 
related having trust issues.  In November 2003, the appellant 
reported work difficulties.  It was noted that the appellant had 
became aware that he was losing his long term job.  It was stated 
that he had continued sleep disturbance and difficulty remaining 
focused and recalling important information.  A GAF score of 48 
was assigned.  

In December 2003, the appellant reported feelings of sadness.  He 
reported avoidance of crowds and that his sleep problems had a 
negative effect on his life.
In a letter from the appellant's wife, she indicated that she had 
known the appellant since 1968.  She stated that he changed 
during his time in Vietnam, from a confident and outgoing person 
to a quiet and paranoid person.  She stated that he had 
physically assaulted her after their marriage and that he drank 
heavily.  She indicated that he avoided getting together with 
friends and that he had become very negative.  She related that 
his mood had changed drastically.  She noted that he was nervous 
and impatient around their grandchildren.  She further related 
that the appellant talked more and more about death because he 
thought he was a burden to his family.  

In the March 2004 evaluation, it was noted that the appellant 
experienced intrusive and distressing memories, nightmares and 
panic attacks.  It was noted that the appellant was awakened 8 to 
10 times each night from panic attacks and that he experienced 2 
to 3 panic attacks during the daytime.  He related that the panic 
attacks interfered with his ability to stay focused, recall 
important information and function.  Insomnia, hyperviligance, 
flashbacks, fatigue, depression and sleep problems were noted.  
It was noted that the appellant experienced a significant level 
of depression which became worse every day and affected the 
recent loss of his father, loss of his long term job and flooding 
painful emotions.  Although it was noted that the appellant lost 
his long term job, the examiner noted that the appellant was 
called back to work by the new owners.  However, the examiner 
noted that the appellant's new work environment lacked support, 
had unrealistic demands and expectations and promoted a 
tremendous amount of stress on the appellant.  The examiner 
opined that the appellant should not be working given the influx 
of painful emotional material from memories of past traumas and 
current stressors.  The examiner related that even though the 
appellant is on medication his condition has worsened.  The 
examiner stated that it was imperative that the appellant obtain 
an ability to survive economically, such as through a 100 percent 
disability rating.  The examiner stated that she believed that 
the appellant qualified for it.  The examiner related that the 
perpetuation of having to struggle with gainful employment will 
only perpetuate the level of depression the appellant already has 
and can also place him at high risk for death through suicide.  A 
GAF score of 40 was assigned.  

In September 2004, the appellant noted that he had difficulty 
concentrating.  He feared that he would get irritable and lose 
control of his anger on a regular basis and endanger his 
employment.  The appellant reported continued problems with work 
in a statement received in December 2004.  

In December 2004, it was noted that the pressure from the 
appellant's mental health symptomatology had made it difficult 
for him to continue maintaining stability in his work-a-day 
world.  She noted that the appellant experienced intrusive and 
distressing memories, nightmares, and panic attacks.  The 
appellant reported worsening sleep disturbance in the previous 
six months.  He also reported extreme hyper vigilance on awaking 
and during most of the day.  He also indicted that he had begun 
to have panic attacks during the day, at least once per day and 
more if he was in a public place or in a crowded situation.  It 
was noted that the appellant's inability to go out in public had 
become problematic in his marital relationship as he was unable 
to participate socially with his wife.  It was noted that his 
depression had become more severe and promoted more isolatory 
behaviors, despondency, a lessening of energy and more 
difficulties remaining focused.  She also noted that the 
appellant's suicidal ideation had increased in frequency and 
intensity.  The examiner concluded that the appellant would 
benefit from being relieved from the demands of having to provide 
for his family through his current job, as it seemed contrary to 
his mental and physical health.  She opined that the potential of 
lethality was quite high.

The appellant underwent a VA compensation and pension examination 
in March 2005.  During this examination, it was noted that prior 
to 2004 the appellant had resisted medication.  However, the 
appellant reported that he sought medication because his symptoms 
had become worse since 2004.  He stated that he had worked for 
the same company as a machinist for many years, and that the 
company had been sold in 1996.  He noted that his retirement 
benefits were taken away at that time.  He reported that the 
company was again sold in 2002 and that the purchasing company 
filed for bankruptcy.  He noted that he had been rehired by that 
company at reduced pay, and that his work situation had caused 
significant pressure.  The examiner noted that the appellant had 
been married for 34 years and that he had a good relationship 
with his three children and two grandchildren. The appellant 
reported that in 2003 he had moved to a separate bedroom due to 
his thrashing and increasing nightmares and sleep problems.  He 
noted that he went to fewer social events with his wife.  He 
indicated that his sleep disturbance had become worse in the 
previous two to three years.  He reported having nightmares about 
five times a week and may have five or six nightmares each night.  
He reported awakening with sweating, shortness of breath, 
palpitations and a racing heart.  He also reported a group of 
symptoms including a "closed in" feeling, tension in his neck, 
headaches, nausea and pounding heart.  Depression, sadness and 
panic attacks were noted.  The appellant indicated that he had 
suicidal ideation once per week associated with crying spells.  
The appellant reported flashbacks, avoidance, and hyper 
vigilance.

On mental status examination, the examiner noted psychomotor 
retardation and depressed facies, with underproductive speech.  
The appellant cried openly.  He was depressed and sad in his 
affectual display, which was moderately constricted.  He reported 
suicidal ideation in the past week.  The examiner noted 
referential thoughts. Sensorium, mental grasp, and capacity were 
fairly intact.  The appellant was oriented.  He was relevant, 
coherent, and logical in his responses.  There were problems with 
concentration.  There was no specific short term or long term 
memory loss.  Depression, irritability, and anger, but no gross 
loss of impulse control was noted.  The diagnoses were PTSD, 
major depressive disorder, panic disorder without agoraphobia, 
and alcohol dependence in full sustained remission. The 
appellant's GAF score was 50.  The examiner explained that the 
GAF score represented moderate PTSD and mild to moderate major 
depression stemming from his Vietnam experiences.  He indicated 
that the appellant's functioning had declined since 2002, due to 
increased depressive symptomatology and an aggravation of PTSD.  
He noted that the appellant's panic disorder was more likely due 
to his employment situation.

In a subsequent March 2005 addendum, the examiner noted that he 
had reviewed the appellant's claims folder.  He concluded that 
the appellant's depression had coexisted with his PTSD from 
inception.  He also concluded that the panic disorder was related 
to the appellant's work situation.  The examiner noted that the 
appellant's PTSD had increased in severity over the years and 
that it worsened in 2003-2004 when the panic disorder was 
precipitated as a new disorder and the depression and PTSD were 
aggravated by the appellant's work situation and possibly the war 
on terrorism.  He reiterated that the appellant's GAF, based on 
his PTSD and major depression, was 55.

In a September 2005 letter, the appellant's wife related that 
they no longer slept in the same room because of the appellant's 
wild nightmares and obsessive behaviors. She related that he was 
constantly afraid and believed that someone was after him.

At his August 2006 hearing, the appellant testified that he 
received treatment through VA once every three months and that he 
took medication for his PTSD and depression.  He noted that he 
was being treated by a therapist until she lost the contract.  He 
indicated that he worked as a machinist and that he preferred 
working alone because he did not trust his co-workers that much.  
He stated that he had asked his psychiatrist for a release to 
allow him to take time off from work.  He testified that he had 
panic attacks at work three times per week and that at times  he 
had them at home.  He related that his relationship with his wife 
and children was good, but that he was not very sociable.  He 
related that thoughts of suicide crossed his mind.  

Based on a review of the evidence, the Board finds that an 
evaluation higher than 70 percent disabling for PTSD is not 
warranted for this period of time.  In this regard, the Board 
notes the record does not reflect symptoms of PTSD that more 
nearly approximate or equate to the criteria for a 100 percent 
rating.  A 100 percent evaluation is indicated where there is 
total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self of others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  From April 21, 2003 to 
February 12, 2008, the appellant remained married and reported a 
good relationship with his wife and children.  Although it was 
noted in March 2005 that the appellant and his wife slept in 
separate bedrooms, such was attributed to the appellant's sleep 
disturbances.  During the same examination, it was noted that the 
appellant had been married for 34 years and that he had a good 
relationship with his three children and two grandchildren.  
Regarding occupational impairment, the Board recognizes that 
occupational impairment has been shown.  The Board notes that the 
appellant reported difficulties with work to include stress and 
panic attacks at work.  He further reported that he preferred 
working alone because he did not trust his co-workers that much.  
Nevertheless, the Board notes that the evidence shows despite his 
difficulties the appellant remained employed.  Although the 
appellant may have been out of work for short period of time, for 
the most part he remained employed.  Furthermore, examination in 
March 2005 revealed that the appellant was able to maintain his 
minimal hygiene, he was oriented, had no specific short term or 
long term memory loss, no gross loss of impulse control, and that 
he was relevant and logical in his responses.  These findings do 
not show total occupational and social impairment.  

From April 21, 2003 to February 12, 2008, there is no indication 
of total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self of others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Although the evidence 
demonstrates that the appellant has social and occupational 
impairment attributable to his service-connected PTSD, his 
overall symptomatology was not consistent with the criteria for a 
100 percent disability rating under Diagnostic Code 9411.  

The Board notes that the appellant is competent to report that 
his disability was worse.  Nevertheless, the more probative 
evidence shows that the appellant's disability was no more than 
70 percent disabling.  The observation of the skilled 
professionals, consisting of thorough compensation and pension 
examinations and numerous reports of outpatient visits, are more 
probative than the appellant's own characterization of his 
disability.  Furthermore, while an examiner's classification of 
the level of a psychiatric impairment, by words or by a GAF 
score, is to be considered but is not determinative of the 
percentage disability rating to be assigned (38 C.F.R. § 4.126), 
it is notable that for the period considered in this appeal the 
appellant's GAF scores have mostly ranged between 48 and 55, 
denoting moderate to serious impairment.  Although a GAF score of 
40 was assigned in March 2004, this appears to be a single 
occurrence and the majority of GAF scores have consistently 
ranged between 48 and 55.  In the view of the Board, such a 
characterization of the PTSD is consistent with the assignment of 
a 70 percent rating.  

In short, from April 21, 2003 to February 12, 2008, the 
appellant's symptoms were more characteristic of a disability 
picture that is contemplated by a 70 percent rating than that 
contemplated by a 100 percent rating under Diagnostic Code 9411.  
A majority of the type of criteria contemplated for a 100 percent 
rating under Code 9411 had not been demonstrated.  For all the 
reasons set forth above, the preponderance of the evidence is 
against an evaluation higher than 70 percent disabling for PTSD 
for the period of time specified, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Evaluation of PTSD from February 12, 2008

In a December 2008 statement, the appellant reported that he was 
unemployed because of his PTSD and that he last worked in 
February 2008.  He noted that he was unable to get another job 
because of his PTSD.  The record shows that the appellant's last 
day of employment was February 11, 2008.  

In the March 2009 VA compensation and pension examination, the 
appellant related that since his last VA examination his 
functioning has deteriorated.  Problems with sleep and anger were 
noted.  The appellant was unemployed.  It was noted that he 
stayed at home and cleaned the yard.  He related that he did not 
go out socially and did not have friends.  The appellant stated 
that he gave his wife a lot of heartache.  He reported some 
interaction with his children.  Symptoms of PTSD were noted to 
include reoccurring dreams and nightmares, avoidance and numbing, 
hyeperviligance and panic attacks.  Apart from symptoms of PTSD 
the appellant displayed anhedonia, avolition, feelings of 
worthlessness, impairment in concentration, depressed mood, loss 
of libido, appetite disturbance and near constant agitation.  The 
appellant's thought content was marked by feelings of 
hopelessness, worry and concern.  His communication was 
intermittently obscure, judgment fair, impulse control fair, and 
thought processes were circumstantial.  He reported feeling 
suicidal over the last year but there were no homicidal thoughts.  

Examination revealed the appellant was poorly groomed, appeared 
fatigue and disheveled, and he had poor speech flow.  He 
expressed himself with difficulty and was cooperative.  His mood 
was depressed and affect was constricted, blunted and flat.  
Orientation was normal, attention fair, memory unimpaired for 
remote events and dates, cognition intact and general fund of 
knowledge satisfactory.  A GAF score of 45 was assigned.  The VA 
examiner noted that the appellant's GAF score indicated serious 
symptoms and serious impairment in all major areas of functioning 
including social, occupational, interpersonal, judgment, mood and 
thinking due to symptoms such as suicidal ideation, speech 
intermittently obscure, near continuous panic affecting the 
ability to function independently, impaired impulse control.  
Furthermore, the December 2009 VA examiner found that the 
appellant's PTSD symptoms are severe enough to either interfere 
with occupational and social functioning or to require continuous 
medication.  

In light of the evidence presented, the Board finds that a 100 
percent rating for PTSD is warranted from February 12, 2008, the 
day the appellant was last employed.  In this regard, the Board 
notes that the evidence presented shows total occupational and 
social impairment from February 12, 2008.  Although the December 
2009 examination revealed that the appellant's judgment was fair, 
orientation was normal, memory unimpaired for events and dates, 
and cognition was intact, examination also revealed the 
appellant's thought content was marked by feelings of 
hopelessness, worry and concern, his communication was 
intermittently obscure, affect was constricted, he was poorly 
groomed, he appeared fatigue/disheveled, and had poor speech 
flow.  These findings justify a 100 percent disability rating for 
PTSD.  Accordingly, the Board concludes that an evaluation higher 
than 70 percent disabling for PTSD is warranted, and a 100 
percent evaluation is granted.

Extraschedular Consideration

Consideration of referral for an extraschedular rating requires a 
three-step inquiry. See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. 
Cir. 2009).  The first question is whether the schedular rating 
adequately contemplates the veteran's disability picture.  Thun, 
22 Vet. App. at 115.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted. 

Here, the Board finds that the record reflects that the appellant 
has not required frequent periods of hospitalization for his 
disability and that the manifestations of the disability are 
contemplated by the schedular criteria for all time frames 
addressed in this decision.  The Board recognizes that the 
appellant has reported problems with employment and that such has 
been consistently shown in the record.  For example, in December 
2002, the appellant stated that he "can't cope with things at 
work.  In March 2004, the appellant's social worker noted that 
the appellant's new work environment lacked support, had 
unrealistic demands and expectations and promoted a tremendous 
amount of stress on the appellant.  The examiner opined that the 
appellant should not be working given the influx of painful 
emotional material from memories of past traumas and current 
stressors.  In March 2005, the appellant reported feeling 
helpless at work and having panic attacks once a day, four days a 
week.  He noted that the panic attacks required him to leave the 
workplace, get himself together and then return.  It was noted at 
that time that the appellant was employed but struggled at work 
to keep up and be able to survive.  All of the above statements, 
in conjunction with the record as a whole, have been taken into 
consideration.  

However, when the evidence is viewed as a whole, the Board finds 
that the schedular rating adequately contemplates the appellant's 
disability picture.  The Board recognizes that when the appellant 
was employed, he had many difficulties in the work environment 
because of his PTSD.  However, the schedular criteria, which 
address occupational impairment, adequately addressed his 
symptoms and complaints.  In fact, the Board notes that as the 
appellant's PTSD symptoms increased and interfered with his 
employment, as did his scheduler rating to account for the 
increased symptomatology.  There is no reason to believe that the 
average industrial impairment from the disability would be in 
excess of that contemplated by the schedular criteria.  
Therefore, referral of the case for extra-schedular consideration 
is not in order for any period of time addressed in this 
decision.  















ORDER

An evaluation higher than 30 percent disabling for PTSD prior to 
April 21, 2003 is denied.  

An evaluation higher than 70 percent disabling for PTSD after 
April 21, 2003 to February 12, 2008 is denied.  

An evaluation of 100 percent disabling for PTSD from February 12, 
2008 is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


